UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 525 Lincoln Drive 5 Greentree Center, Suite 117 Marlton, New Jersey 08053 (Address of principal executive offices, including zip code) (856) 552-4204 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (see the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one) Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Nox As of July 6, 2010, there were outstanding 16,054,931 shares of the registrant’s common stock. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2010 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3- Quantitative and Qualitative Disclosures About Market Risk 47 Item 4T - Controls and Procedures 48 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 49 Item 6 – Exhibits 50 SIGNATURES 51 PART I – FINANCIAL INFORMATION Item 1.Financial Statements EMTEC, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) May 31, 2010 (Unaudited) August 31, 2009 Assets Current Assets Cash $ $ Receivables: Trade, less allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset- long term Other assets 95 Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Line of credit $ $ Accounts payable Current portion of long term debt - related party 82 Income taxes payable 42 Accrued liabilities Customer deposits - Deferred revenue Total current liabilities Deferred tax liability- long term Accrued liabilities Total liabilities Commitments and contingencies Stockholders' Equity Common stock $0.01 par value; 25,000,000 shares authorized; 18,744,520 and 18,059,679 shares issued and 15,879,931 and 15,195,090, outstanding atMay 31, 2010 and August 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost, 2,864,589 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are integral parts of these consolidated financial statements. 1 EMTEC, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended May 31, For the Nine Months Ended May 31, Revenues Procurement services $ Service and consulting Total Revenues Cost of Sales Cost of procurement services Service and consulting Total Cost of Sales Gross Profit Procurement services Service and consulting Total Gross Profit Operating expenses: Selling, general, and administrative expenses Rent expense – related parties Depreciation and amortization Total operating expenses Operating income Other expense (income): Interest income – other (3
